Cleveland v Perry (2019 NY Slip Op 08123)





Cleveland v Perry


2019 NY Slip Op 08123


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ. (Filed Nov. 8, 2019.)


MOTION NO. (618/19) CA 18-01138.

[*1]TAMMY A. CLEVELAND, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF MICHAEL E. CLEVELAND, DECEASED, PLAINTIFF-APPELLANT-RESPONDENT, 
vGREGORY C. PERRY, M.D., FDR MEDICAL SERVICES, P.C., KALEIDA HEALTH AND KALEIDA HEALTH/DEGRAFF MEMORIAL HOSPITAL, DEFENDANTS-RESPONDENTS-APPELLANTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.